Citation Nr: 1613727	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-35 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to August 1964 with additional service in the New Jersey Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2016 Board video hearing, and a transcript of this hearing is of record.  Additionally, at the hearing, the Veteran waived initial RO review of any new evidence added to the claims file.
  
The Board notes at the January 2016 Board video hearing, the Veteran's representative raised the issue of the Veteran currently experiencing neurological symptoms such as Bell's palsy, headaches, and neuropathy.  At that time, the Veteran was advised by the undersigned VLJ to file a claim for service connection for these issues if he so desired as the RO had not adjudicated a claim for neurological disabilities and the Board is unable to expand the current claim for residuals of a left eye injury to include neurological disabilities.  Compare Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Board notes under the newly promulgated 38 C.F.R. § 3.155 raising the issue at the Board hearing cannot be construed as an informal claim.  38 C.F.R. § 3.155 (2015).  At the present time it does not appear that a claim for the Veteran's neurological disabilities has been filed, the Board again encourages the Veteran to file a claim for these disabilities if he so desires.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a current left eye disability related to service, to include a left eye injury therein.  


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  

The Veteran's claim for increased rating was filed as a fully developed claim (FDC).  Under this framework, a claim is submitted in a "fully developed" status, which limits the need for further development of the claim by VA.  When filing an FDC, a Veteran submits all evidence relevant to his or her claim, other than service treatment records and treatment records from VA medical centers, which are obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing a Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The FDC form included notice to the Veteran of what evidence is required for a service connection claim and of the respective duties of the Veteran and VA for obtaining evidence.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

All available service treatment records (STRs) have been obtained, including his enlistment and separation examinations.  While the Veteran reported eye treatment in service at Fort Worth, the response from the National Personnel Records Center indicated that they had no information as to the location or existence of any additional STRs.  Regardless, as discussed below, the medical evidence of record indicates that the Veteran has not been diagnosed with a left eye disability during the pendency of this appeal.  

In the January 2016 Board hearing the Veteran indicated that he had been receiving treatment from his private physician Dr. M.  The record was held open for 60 days for the Veteran to obtain the medical records and a nexus opinion from Dr. M.  To date, no medical records from Dr. M have been submitted.  The Veteran did not provide adequate identifying information for the VA to obtain records from Dr. M. on behalf of the Veteran.  The Veteran was informed, when he filed his claim, that it was ultimately his responsibility to provide adequate identifying information for the VA to obtain his private treatment records, or provide the private treatment records himself.  Additional pertinent private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Relevant private treatment records adequately identified by the Veteran have been associated with the claims file.  As such, the Board finds that the duty to assist has been met and will proceed with adjudication.

VA has not obtained a medical opinion as to the claim, but the Board finds that obtaining one is not necessary in this case.  As will be discussed in further detail below, the competent and credible evidence does not establish that the Veteran has current residuals of a left eye injury and there is no indication in the record that a current left eye disability is due to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  All available evidence that could substantiate the claims has been obtained.

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Residuals of a Left Eye Injury 

The Veteran filed a claim for entitlement for service connection for residuals of a left eye injury in July 2010.  In order to succeed on a claim of service connection the Veteran must be experiencing a current disability, which has a nexus to an in-service event or injury.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has current residuals of a left eye injury.   
 
The Veteran testified at the January 2016 Board video that he had injured his eye in approximately May 1958 when a mop handle hit him in the left eye.  The Veteran indicated that he was treated at the medical dispensary in Fort Worth, where he received an eye patch and protective glasses. 
 
While the Veteran is competent to report a left eye injury, the available STRs, including his separation examination, are silent as to any eye problems or injuries.  The July 1961 separation examination and report of medical history does not indicate a history of an eye injury or eye problems.  At his report of medical history at separation, he specifically denied ever having worn glasses.  Clinical evaluation of the eyes was noted to be normal, and his distant vision was noted to be 20/20.  

The Veteran provided two photographs, which he testified showed him with an eye patch and protective glasses, with the date May 1958 handwritten on the back.  Additionally, the Veteran provided a photograph which he reported was a photograph of him with no bandages or glasses, with the date 1963 handwritten on the back.  
  
The Veteran provided a July 2003 letter from his private physician, Dr. J.B., who diagnosed the Veteran with lattice peripheral degeneration in the left eye, left eye retinal tear, and hypertensive retinopathy and cataracts in both eyes.  It was recommended that the Veteran receive laser surgery to correct his retinal tear.  The Veteran's private physician's 2003 note indicating the presence of left eye conditions is evidence of eye conditions in 2003.  However, it is not probative evidence with respect to the existence of an eye disability within the appeals period, from 2010 to 2016, or that any current eye condition is related to his active service.   

No private treatment records from the period on appeal have been provided or obtained.  As noted above, in the January 2016 Board hearing the Veteran indicated that he had been receiving treatment from a private physician Dr. M.  The record was held open for 60 days for the Veteran to obtain the medical records and a nexus opinion from Dr. M.  To date, no medical records from Dr. M have been submitted. 

The only evidence supporting a current left eye disability related to service is the lay statements of the Veteran.  The Veteran provided a June 2011 statement indicating he had vision problems and a torn retina as a result of his in-service injury.  In a July 2015 statement the Veteran stated that he had surgery on his left eye to repair a torn retina, cataract surgery, and surgery to correct his peripheral vision.  At the January 2016 Board video hearing the Veteran indicated that he had had blurry vision as a result of this injury, and had been receiving private treatment for eye problems for approximately a year after his separation from service to current day.  

The Veteran's statements that he suffered from a torn retina and required cataract surgery are supported by the July 2003 private treatment record; however, the Veteran's statements as to experiencing residuals of an in-service left eye injury during the pendency of the appeal are not competent evidence.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a current left eye disability related to a left eye injury in service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms such as blurry vision, but his lay opinion as to a nexus between these symptoms and an in-service eye injury, is not competent evidence.  Thus, the Veteran's statements indicating he has a current left eye disability due to service are not probative evidence.  

Thus, there has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a current left eye disability due to service.  Therefore, service connection is not warranted. 



ORDER

Entitlement to service connection for a left eye disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


